                           UNITED STATES DISTRICT COURT
                          SO U TH ER N D ISTRIC T O F FLO R ID A
                                   M IA M I DIV ISIO N

                                CA SE N O .18.20412-CV .K lN G

K1M H ILL,

       Plaintiff



CITY O F H O M ESTEA D ,

       D efendant.
                                         /

    O R DER G R ANTIN G D EFEN DA N T'S M O TIO N FO R SU M M AR Y JU D G M EN T

       THISMATTER isbeforetheCoul'tonDefendantCityofHomestead's(theG1City'')M otion
forSummaryJudgment(theûdM otion'')(DE 40),filedonOctober7,2019.TheCourthascarefully
                                                                  *.
                                                                  .


consideredtheM otion,Plaintiff'sResponse(DE 44),theCity'sReply(DE 56),andisotherwise
fullyadvised.TheCoul'
                    theldfulloralargumentonFebruary21,2020.(bb'eeDE 63).
                                    1.       IN TR O D U CTIO N

       Plaintiffbringstheabove-styledactionunder42U.S.C.j 1983,allegingviolationsofthe
First,Fiûh,andFouleenthAmendmentstotheUnitedStatesConstitution.(SeegenerallyCompl.,
DE 1).PlaintiffallegesthattheCity ofHomestead used an unconstitutionally vagueEsdecorum
policy''topreventhim from attendingandspeakingattheHomestead'cityCouncilmeetings.(See
id.).Primarily,Plaintiffseeksto invalidateadecorum policy thatwasrepealed nearlytwo years
before he filed this lawsuitand nearly fouryears before the presentdate.A s explained below ,the

City's M otion for Sum m ary Judgm ent should be granted because Plaintiff's ch'
                                                                               allenge to the

constitutionality ofthepolicy is m pot,and hisrem aining claim sfailas a m atteroflaw .
                                           I1.     FA CTSI

    A . Background

       The City of Hom estead provides a (ûpublic com m ent''portion ofits city councilm eetings,

allowingindividualstospeak on anytopicnotto exceedthreeminutesperspeaker.(P1.'sDep.at
29!! 1-25,DE 39-3).Plaintiffhasattendedatleast85% ofthecitycouncilmeetingsoveythelast
fouryears,using thepubliècom mentportion ofthosem eetingsto advocate forpolice-worn body

cameras.(DE 39! 12;Pl.'sDep.at26!!2-12).Plaintiffhasalwaysbeen affordedthefulltlaree
minuteswheneverhehasspoken atthecitycouncilmeetings.(DE 39!32).
    B. D ecorum Policy G overning H om estead City CouncilM eetings

       On April20,2016,the City of H om estead passed Resolution N o.M 016-04-42,which

replaced thethen-existingdecorum policy (the 1(Old Decorum Policy'')with arevised decorum
policy (thelsNew Decorum Policy'')to govern Homestead City Councilmeetings.(DE 39! 1).
Among otherthings,the New Decorum Policy created a CtsergeantatArms''(DE 39 ! 5)to
maintain orderatcity councilmeetingsand enforcethenew policy.(Pl.'sDep.at45!! 19-22).
TheNew Decorum Policy also eliminated ttmaking impertinent...remarks''and lsbecomgingq
boisterous''asgroundsforbarring aspeakerfrom thecity councilmeetings.(DE 39-1at4-6).
Further,iteliminated the requirem entthata barred speakerobtain dtperm ission ...granted by a

majorityvoteofthecouncilmemberspresent''beforeaddressingthecouncilagain.(f#.).
   :
    C. PlaintiffA ddresses the City Councilon A ugust24,2016

       Plaintiffattended the H om estead City Councilm eeting on August24,2016 and spoke for

thefullthreeminutesduringthepubliccommentportion ofthemeeting.(DE 39! 15).Plaintiff


lThe following facts are taken from the City's StatementofFacts in Supportof M otion for Summ ary
Jùdgment(DE 39),Plaintiff'sResponsetoDefendant'sStatementofFacts(DE 46),andfactsgleanedfrom
the parties'discovery documents,viewed in the lightmostfavorableto Plaintiffasthe nonm oving party.
referred to Counoilman M aldonado as a (Cracist''and described the city council meeting as

lsfasci'
       sm''(P1.'sDep.at49!! 14-24),butthereisnoevidenceintherecordthatPlaintiffspokein
aloud voice,orthrough physicalgesture ordem eanor,W asotherw ise disruptive during hisspeech.

A lthough the O 1d D ecorum Policy had been repealed in Aprilof2016,itw asprinted atthe top of

theagendafortheAugust24,2016citycouncilm eeting,along'
                                                     w ith them eetingsforthefollowing

m onths:M ay 2016,June 2016,July 2016,Septem ber2016,October 2016,and D ecem ber 2016

(DE 46-4).TheCitycontendsthiswasa.mistakeorCCclericalm-
                                                      ror''sincetheOldDecorum Policf
hadbeenrevokedfourmonthsearlier.(DE 39! 11).
       Followinghispubliccomment,Plaintiffreturnedtohisseatandsatdown.(P1.'sDep.at50
!! 1-2).Atthatpoint,severalpoliceofficersapproachedhim.(1d.at52!!6-14).OfficerSincore
                                                                    j
                                                                    ,
                                                                                           '




toldPlaintifftogetupand(scomewith(himl.''(1d4.Plaintiffasked Sincorewhetherhewasunder
arrest.(.
        ft;
          l at51!! 8-10).Sincore said Ctyes.''(f#.).Then,aboutfourpoliceofficersescorted
Plaintiffoutofthe councilchambers and outside City Hall.(DE 39 ! 17).Plaintiffwas not
physicallytouchedbyanypoliceofficeratanypointduringthisencounter.(Pl.'sDep.at52!20).
   D. Discussion O utside City H all

       SergeantJorge Cruz,w ho w as the Sergeant atA rm s during the A ugust24 m eeting,saw

S'somesortofcommotionthatgcaughthis)eye,toghisjrightoutintheEqsçatingm'
                                                                      ea.''(CruzDep.
at 16 !! 3-4 (DE 39-6 at 17)).Cruz obseryed Cdlplaintiffj walking out (ofthe city council
chambersj,alongwithsomeofficers,''oneofwhichwasOfficerSincore.(1d !!6-7).Cruzthen
leftthechambersandspokewith PlailttiffoutsideCîty Hall.(DE 39!! 17-21).
       Cruztestifiedthatduringthisconversation,Plaintiffwastlbeingveryloudandirate''(Cruz
Dep.at18 !! 19-23),and hetsinstructed (Plaintiffjleveraltimesto calm down''butPlaintiff
refusedto doso.(CruzDep.at19!! 2-22).Cruzaccordingly issued aCctrespass''orderagainst
PlaintiffandinformedPlaintiffthatheCthadtoleave.''(Pl.'sDep.at59!2-60!1).Plaintiffwas
notinformedofthereason thathe(Cwasbeingtrespassed,''(DE 39!24),nordidPlaintiffreceike
acopyofanypaperwork documentingthetrespassorder.z(P1.'sDep.at62!! 1-2).Plaintiffwas
neverphysically touched,handcuffed,arrested or charged w ith a crim e beçause ofthis çncounter.

(DE 39!22).NoneofthewitnessesevertoldP1aintiffnottoreturn (orthatheneededpermission
to retul'n)tothecity councilmeetings.(DE 39 !25).PlaintiffCtlef'
                                                               t(thepremises)immediately''
afterbeingaskedtoleave.(P1.'sDep.at64!! 11-13).
    E. PlaintiffR eturns to C ity C ouncilM eetings

       Followingthisencounter,Plaintiffdidnotinitiallyreturn to CityH allorattem ptto address

thecity council.Plaintiffdidnotat4end the September20t6,October2016,orNovember2016

citycouncilmeetings.(DE 46!30).PlaintifftestifiedhebelievedheCtwouldbetakentojail''ifhe
                                                 l
                                                 t
returned to the city councilmeetlngs once he ttwas informed''thatanother individual (M r.
M cDonough)wasarrestedforreturningtoCityHallafteratrespassorderwasissuedagainsthim.
(P1.'sDep.at64-65).Plaintiffmadeno effortto return to themeetingsuntilafterhisattorney
contacted theCity on October28,2016 (forthefirsttimesincethe encounter),asking whether
Plaintiffcouldattendandspeakatthefuturemeetings.(DE 39!28).Respondingon(k.ovem yryy,
2016,the city attorney inform ed Plaintiff's counselthat there w ere no restrictions on Plaintiff's

ability to attend and speak atcity councilm eetings ''otherthan those applicable to the geùeral

public.''(DE 39-8 at3).Plaintiffreturned tothe city councilmeetingsbeginning in December
2016.(DE 46!30).Sincethen,Plaintiffhasneverbeen interrupted orprevented from speaking
beforethecity council.(DE 39!32).Likewise,Plaintiffhasspoken atthecitycouncilmeetings

2Shortlyaftertheinciàent,Sg'
                           t.CruzcompletedaCtFieldContactForm''whereheexplained'
                                                                               .C(Mr.Hill
violated the decorum policy by becom ing im petinentand boisterouswhile addressing thecouncil.M r.
Hillwasinformedthathewastrespassed.''(DE 46!21).Plaintiffdid notreceiveacopyofthisform.
(P1.'sDep.at62!! 1-2).
atleastsixteen timessince Decem ber20l6,and hasneverbeen arrested,trespassed,orotherwise

threatenedfordoingso.(DE 39!!33-34).
   F. ProceduralH istory

       OnFebruary 1,2018,Plaintifftsledthisaction againsttheCity ofHom esteadanditsform er

MayorJeffPorter.(SeeCompl.,DE 1).Pursuantto42U.S.C.j 1983,Plaiùtiffallegesviolations
ofhis constitutionalrightsunderthe First,Fifth,afld Foul4eenth A m endm entsto the U nited States

Constitution.(SeejJ).TheCity ofHomesteadnow movesforsummaryjudgment.(DE 40).
                                    111.   LEG A L STAN D AR D

       Summary judgmentisappropriate where (tthe movantshowsthatthere is no genuine
disputeastoanytaterialfactandthemovantisentitledtojudgmentasamatteroflaw.''Fed.R.
Civ.P.56(a).A tsgenuinedispute''meansSttheevidenceissuchthatareasonablejurycouldreturn
averdictforthenonmoving party.''Anderson v.fibertyLobby,Inc.,477 U.S.242,248 (1986).
A Scm aterialfact''meansafactCtthatm ightaffecttheoutcom eofthesuitunderthegoverning law .''

1d In opposingsummaryjudgment,thenonmovingparty('mustsetforth specificf
                                                                      'actsshowing
thatthere is a genuine issue fortrial.'' Id.at250. (i-f'he m ere existence of a scintilla of evidence

in supportofthe plaintiff'sposition w illbe insufficient.'' f#.at252.

                                        1V .   D ISCU SSIO N

       PlaintiffallegesthattheO1d Decorum Policy infringed upon hisrightto free speech under

the First Amendment (Count1I) and deprived him of due process of 1aw under the Fif'th
Amendment(Count111).Plaintiffalso allegesthatthe actionsofthe City police officerswho
ûtremoved''andStdetained''him amountedtostatelaw falseimprisonment(CountIV).Counselfor
Plaintiffand the City stipulated to dism issM ayorPorterasa defendanton September 11,2019,
effectivelyeliminatingCountIfrom Plaintiff'sComplaint.3(DE 32).TheCitymovesforsummary
                                                     $                                   '


judgmentontheremainingcounts.
       A.FreeSpeech Claims(CountII)
         ln CountI1,PlaintiffallegesthattheO1d Deconzm Policy violatedtheFirstandFourteenth

Amendmentsby (1)imposinganunlawfulpriorrestrainion speechs4and (2)usingvaguecriteria
to determ ine w hether to bar a speaker from the city council m eetings.s Count 11 requested a

declaratory judgmentholding the O1d Decorum Policy unconstitutionalon its face,seeking
com pensatory and punitive dam ages forM ayor Porter's alleged application ofthe O1d D ecorum

Policy.

              1. FacialChallenge U ndbr C ount11

         Regarding the facialchallenge underCount11,the Courtfindsthatthe claim ism oot.The

Supreme Courthas observed that a facialchallenge is tcthe mostdifficult challenge to m ount

successfully,since the challengerm ust establish thatno set ofcircum stances exists underw hich

the(lawjwouldbevalid.''UnitedStatesv.Salerno,481U.S.739,745(1987).lndeed,Stltjhefact
thatga lawqmightoperate unconstitutionally under some conceivable setof circumstances is
   v                                                     :


insufficiehtto renderitwholly invalid.''1d.
                                                                         f

         H ere,Count11ofthe Com plaintallegesthatthe O1d D ecorum Policy,on its face,violates

a speaker's First A m endm ent right to address the city council by Ssexpressly conditioning the


3In Count'l,Plaintiffasserted a claim againstM ayorPol4erin his'individualca
                                                                           -pacity forsuppression of
speechby retaliatol-
                   y arrest.(SeeCompl.at8).
4See,e.g.,United States v.Frandsen,212 F.3d 1231,1236-37 (11th Cir.2000)($$A priorrestrainton
expression existswhen the governm entcan deny accessto a forum for expression before the expression
occurs.'').
5See,e.g.,Farrellv.Burke,449 F.3d470,485(2dCir.2006)(((Thevaguenessdoctrineisacomponentof
therightto dueprocess.But...vaguenessin the1aw ispal
                                                   -ticularly troublingwhen FirstA mendmenfrights
areinvolved.'').                                             '

                                                6
exercise of those rights on the speaker meeting two behavioral criteria - (i) not Cmaking
impertinent...remarks,'and(ii)notûbecomlingjboisterous'- gbothofwhichjarenotdefinedin
thePolicy and are inherently vague.''(Compl.! 41(a)).Along with the vagueness allegations,
Count11assel'tsthattheO1dDecorum Policy imposesan unconstitutionalpriorrestrainton speech

by (Cimmedialely and prospectively dbarrlingj'any speakerdetermined by the M ayorto have
violated the Policy Sfrom f'urther audience before the council' unless the speaker obtains a

çmajorityvoteofthecouncilmemberspresent'grantinghim tpermissionto...again addressthe
council'atsometi
       .       meinthefuture.''(1d.!41(b)).IntheMotionforSummaryJudgment,theCity
argues that the facial challenge to the O ld D ecorum Policy is m oot since the policy has been

repealed.(SeeM ot.Summ.J.at4).
       The record reflects that on April 20,2016,the O 1d D ecorum Policy w as repealed and

replacedwiththepassageofResolutionNo.1V 016-04-42.(DE 39! 1).Among otherthings,the
resolution elim inated the challenged aspects ofthe O1d Dycorum Policy:namely,(1)ts
                                                                                  making
impertinentremarks''and tcbecomingboisterous''asjroundsforbarring aspeakerfrom thecity
councilhleetings,and(2)requiringabarredspeakertoobtain approvalbythemajority ofthecity
.
                                                                                    '



councilmembersbeforereturningto futurecitycouncilmeetings.(DE 39-1at4-6).Becausethe
challenged provisions have been eliminated underthe New Decorum Policy,Plaintiffs claim

underthe FirstAm endm entism ootsince it(sno longerpresentsa live controversy w ith respectto

which thecourtcan give meaningfulrelief.''Ethredge v.Hail,996 F.2d 1173,1175 (11th Cir.
l993).SeealsoCoal.fortheAbolitionS-/-A/'
                                       Jrf
                                         /S/IZZ?JProhibitionv.City ofAtlanta,219F.3d 1301,
1310(11thCir.2000)(tkW heflasubsequent1aw bringstheexistingcontroversytoanendCthecase
becomesmootand should betreated accordingly,''')(quoting Church ofscientology Flag Serv.
Org.,Inc.v.City ofclearwater,777F.2d 598,605(11thCir.1985)).
       In rçsponse, Plaintiff relies on the ûsvoluntary cessation'' exception to the m ootness

doctrine.SlGenerally,a challengeto the constitutionality ofa statute ism ooted by therepealofthe

statutel,j...(butj(ajn important'
                                exception to thisgeneralrule appliesifthereisasubstantial
likelihoodthatthechallenged statutory languagewillbereenacted.''CoralSpringsSt.Sys.,Inc.v.
                          .   d

City of Sunrise,371 F.3d 1320,1329 (11th Cir.2004).However,icgbqecause ofthe unique
characteristicsofpublic defendants,(courtsjoften givegjgolernmentactorsmore leeway than
private parties in the presum ption that they are unlikely to resum e illegal activities.'' D oe v.

Wooten,747 F.3d 13i7,1322 (11th Cir.2014)(internalquotationsanzcitationsomitted).StThis
presumption is pa/icularly warranted in cases where,''as here,Ctthe government repealed or

am ended a challenged statute orpolicy often a clearindicatorofunam biguousterm ination.''1d.

Thus,(tonce a governm entactorestablishesunam biguous term ination ofthe challenged conduct,

thecontroversy willbem oot''unlesstheplaintiffdem onstratesûssome reasonable basisto believe

thatthepolicywillbereinstatedifthesuitisterminated.''Id (quotationsomitted).
       A ccording to Eleventh Circuitprecedent,whetherthe governm ent is likely to reenactthe

challenged policy dependson threeconsiderations.First,the courtconsidersllwhetherthechange

inconductresultedfrom substantialdeliberationorismerelyanattempttomanipulategthecourt'sj
jurisdiction.''Flanigan'5'Enters.,Inc.ofGa..v.City ofsandkSprings,Ga.,868F.3d 1248,1257
(11th Cir.2017).Second,thecourtanalyzesl'whetherthegovernment'sdecisiontoterminatethe
challenged conductw as Gunam biguous.'''Id.Third,the courtasks tswhetherthe governm enthas

consistentlymaintaineditscommitmenttothenetvpolicy orlegislativescheme.''1d.
       Notablyhere,theCityrepealedtheO1dDecorum Policythmughaformalresolution.(See
DE 39-1).Thisprocedure reflectsthe considered judgmlntof a deliberative body.Compare
Flanigan'
        s,868F.3dat1260(challengetoarepealedordinancewasmootwhereçttheCityCouncil


                                                8
voted on ...theOrdinance'srepeal...in open session duringregularly scheduled meetings''),
with Jagerp.Douglas C@.Sch.Dist.,862 F.2d 824,833 (11th Cir.1989)(case wasnotmoot
                                                                           ?
wheretcthe SchoolDistrictvoluntarily ceasedthepracticeofhavingpregbm ereligiousinvocations
                        ,




deliveredbyProtestantministers...gwhichjwasnotafornialpolicy'')Also,theresolutionwas
passed on A pril20,2016:nearly tw o years before Plaintiff filed this law suitand m ore than four

monthsbeforetheincidentgivingrisetothislawsuiteven occurred.(SeeDE 39 ! 1).TheCourt
thereforefindstherepealoftheO1dDecorum Policytohaveresultedfrom substantialdeliberation,

notmerelyanefforttomanipulatetheCourt'sjurisdiction.Forsimilarreasons,theCourtalsofinds
therepealto beunambiguous;theCityrepealedthe OldDecorum Policy during apublicmeeting

through a form alresolution,and thisresolution explicitly elim inated the challenged languagefrom

theNew Decorum Policy.(SeeDE 39-1).Andfinally,theCourtfindsthattheCityhasmaintained
itscomm itm entto theNew'Decorum Policy;sinceJanuary2017,theO1d DecorkmlPolicyhasnot

appearedontheagendaforanycitycouncilmeeting.(DE 39!11),AlthoughPlaintiffemphasizes
thatthe O1d D ecorum Policy rem ained printed atthe top of the agenda for the A ugust 24,2016

m eeting,thatdoes notestablish the City's intentto reenactthe o1d policy.Atbest,itam ounts to

Ssm ere speculation thatthe City m ay return to its previous w ays.''Flanigan '-
                                                                               ç,868 F.3d at 1256

(quotationsomitted).Thataloneisinsuffcienttoavoidmootness.6




6WhilePlaintiffpointsoutthattheC'
                                ityhasmadenopromisenottoreturntotheOldDecorum Policy(P1.'s
Resp,at7),themootnessdoctrinehasneverrequiredsuchapromise.Instead,therelevantinquiryiswhether
theplaintiffhasshown areasonable expectation thattheCity willreturn tothe challenged policy.Here,
Plaintiffhasm ade no such show ing.ThefacialchallengeunderCount11istherefore m oot.
           2. As-Applied ChallengeUnderCount11
       To the extentthatPlaintiffasserts an as-applied challenge underCotm tII,thatclaim fails

as a m atter of 1aw .7 $(An as-applied FirstA m endm ent challenge contends that a given statute or

regulationisunconstitutionalasithasbeenappliedtoalitigant'sparticularspeech activity.''fegal

Aidservs.ofor.v.LegalServs.Corp.,608F.3d1084,1096(9thCir.2010).AstheSupremeCoul't
hasexplained,($a statute or anzle m ay be held conjtitutionally invalid asapplied when itoperates

todepriveanindividualofaprotectedright.t,Boddiev.Conn.,401U.S.371,379(1971)(emphasis
added).
       H ow ever,the record in this case does not establish the deprivation ofa Sûprotected right''

under the First A m endm ent.R ather, the record retlects that Plaintiff spoke for the full tllree

minutesduringthepubliccommentpotionofthemeetingheldonAugust24,2016.(DE 39!15).
Indeed,itwasonly afterPlaintifffinished speaking a
                                                 'nd returned to hisseatthathe wasrem oved

from thecitycouncilmeeting.(fJ.! 16).Following abriefdiscussionoutsideCity Hall,Plaintiff
wasthen informedthathedtwasbeingtrespassed.''(16L!24).ButPlaintiffneverreceivedacopy
of this trespass order,and he w as never told that he needed perm ission to return to future city

councilmeetings.(1d !!24-26;P1.'sDep.at62!! 1-23).Inshol't,Plaintiffwasneverprevented
from speaking beforethe city council.(See,e.g.,DE 39 ! 12).The record instead showsthat
Plaintiff voluntarily refrained from attending the subsequent city council m eetings because he

merelyassumedthathewouldbearrested ifhereturned.(DE 46!25).That,withoutmore,does
notestablish thedeprivationoftherighttofreespeech undertheFirstAmendment.C/ Pesekv.


7AsPlaintiffcorrectlynotes,tKltjheEleventhCircuithasconfirmedthatthetargetofaplaintiff'sclaim
and the nature ofthe reliefsoughtisparalnount,notthe facialversusas-applied label.''Rubenstein v.Fla.
Bar,72 F.Supp.3d 1298,1309(S.D.Fla.2014).Evenso,theCoullfindsthatPlaintiff'sallegationsfail
asam atlerof1aw regardlessofw hethertheCourtcharacterizesthose allegations-
                                                                          asfacialoras-applied
challenges.
City ofBrunswick,794F.Supp.768,785(N.D.Ohio 1992)(Ctgllnasmuch as(Plaintiftlîoughtto
expresshisviewson an agendaitem atan open City Councilmeeting,the courtfindsthathewas

deprived ofhisfirstamendm entrightoffree speech when theBrunswick City Councilselectively

denied him therightto expressthesevfcw.s
                                       -on April15,1991.'')(emphasisadded).TheCity is
thereforeentitledtosummaryjudgmenton CountIl.
   B.DueProcessClaims(Count111)
       CountIIIallegesthatthe O1d D ecorum Policy violatesthe D ue ProcessClause ofthe Fifth
                                                                                          .




andFourteenth Amenctm entsbecauseittsauthorized theM ayorto deterlninethata speakershould
be ûbarred from f'urtheraudience'w ithoutproviding any processforchallenging thatdeterm ination

and/orforobtainingpermissiontoreappearbeforethatbodyinthefuture.''(Compl.!55(B)).To
the extentthatCount1I1 alleges a facialchallenge underthe Fifth A m endm ent,thatclaim is m oot

forthe reasons explained above.A nd to the extentthatCbunt111alleges an as-applied challenge

underthe Fifth A m endm ent,thatclaim also failsas a m atter oflaw .

       To prove a procedural due process violation,as Plaintiff attem pts to do here,a plaintiff

mustestablishthefollowingelements:($41)adeprivationofaconstitutionally-protectbdliberty or
property interest; (2) state action;and (3) constitutionally-inadequate process.'
                                                                                'Arrington'v.
Hellns,438F.3d 1336,1347(11th Cir.2006)(citationomitted).lnthiscase,CountI1Iallegesthat
                                                         %
Plaintiff was deprived of :ûhis liberty interest in appearing before the H om èstead City Council

meetings.''(Compl.!(48).Accordingto Plaintiff,thisdeprivatibn occurred when M ayorPorter
appliedtheO1d Decorum Policyt6Isprospectively bar''Plaintifffrom fm urecity councilm eetings.

(1d !52).Theundisputedrecordbeliesthisallegation.
       N othing in the record suggests that Plaintiff w as barred from attending the future city

councilm eetings.To the contrary,Plaintiff sim ply assum ed thathe w asbarred from attending the
futurem eetingsbased on hisinterpretation ofthe textofthe O1d Decorum Policy,along with his

understanding oftherelated incidentinvolvingM r.M cDonough.(DE 46 !(25).Butatnopoint
w as Plaintiff ever told that Sgt.Cruz's trespass order w as issued pursuant to the Old D econzm

Policy,norwasPlaintiffevertoldthatheneededpermissiontoretulm.(DE 39!!25-26).Nordid
theCityeverrefuseto1etPlaintiffattendacitycouncilmeeting.(Seegenerally id.!32).
          Instead,afterPlaintiffsattorney contacted theCity forthe firsttim etwo monthsafterthe
encounter,she w asinform ed by thecity attorney thatthere w ereno restrictionson Plaintiff'sability

toattendth'
          ecitycouncilmeetingslsotherthanthoseapplicabletothegeneralpublic.''(1d.!!28-
29).Absentthedeprivationofalibertyorpropertyinterest,aproceduraldueprocessclaim carmot
stand.See#tf ofRegentsofstateColls.v.R0th,408U.S.564,569(1.
                                                          972)(1$Therequirementsof
proceduraldueprocesjapply only to thedeprivation ofinterests encompassed by the Foul-teenth

Amendment'sprotection oflibertyandproperty.'').Sotoohere.The City isthereforeentitledto
summaryjudgmentonCount111.
   C.FalseImprisonment(CountlV)
      '
          CountIV allegesfalse imprisonmentunderFlorida law forthe conductoftheHomestead

police offcerswho removed Plaintifffrom City Hall,ltphysically restrained and detained''him ,

and surrounded him Cluntilhedeparted from (City Hallqin fearofbeing mn-ested fortrespass.''
(Compl.!59).islnFlorida,-thetortoffalseimprisonmentisdetinedas(theunlawfulrestraintofa
person againsthis w ill,the gist ofw hich action is the unlawful detention ofthe plaintiff and the

deprivation ofhisliberty.'''Johnson v.Barnes drNoble Booksellers,Inc.,437 F.3d 1112,1116

(11th Cif.2006)(quotingEscambia C@.Sch.Bd.v.Bragg,680 So.2d 571,572 (F1a.Dist.Ct.
App. 1996)).'s-
              f'
               he plaintiff must,however, show that the restraint was unreasonable and
unw arranted undey the circum stances.'' Turner v. Charter Schs. USA, Inc.,N o. 18-24005-C1V ,



                                               12
2020W L 620392,at*9(S.D.Fla.Jan.14,2020)(quotationsomitted),reportandrecommendation
adopted by2020W L 924253.Critically,Ctlalplaintiffisnotrestrainedwhenthereisareasonable
meansofescape,which isapparentorl
                                tnowntotheperson.''Aliv.MargqteSch.o/fecîf/y,Inc.,
No.11-60102-C1V,2011W L 4625372,at*5(S.D.Fla.Oct.3,2011).
      H ere,the record isclearthatPlaintiffw asneverhandcuffed,restrained,orarrested during

the encounterwith the Homestead police officerson August24,2016.(DE 39 ! 22).ln fact,
Plaintiffadmitshewasfreeto leaveCity Hallthatday.(1d !23);seeFed.R.Civ.1i.36(b)(CtA
matteradmittedunderthisruleisconclusivelyestablishedunlessthecouit,onmotion,permitsthe

admissiontobewithdrawnoramended.'').Thus,noreasonablejurycouldfindinfavorofPlaintiff
onhisclaim forfalseimprisonment.TheCityisthereforeentitledtosummaryjudgmentonCount


      Accordingly,itisORDERED,ADJUDGED,and DECREED that:

      Defendant'sM otionforSummaryJudgment(DE 40)be,andthesameherebyis,
                                                        '
                                                        2;
      G R AN TE D ;

   2. PursuanttoRule58(a)oftheFederalRulesofCivilProcedure,fiflaljudgmentinfavorof
      theCity ofHom estead willbesetoutin a separate order;and

      A11pendingm otionsare DENIED AS M O OT;

      DONE AND ORDERED in Chambers atthe James Lawrence King FederalJustice

Building and United StatesCourthouse,M iam i,Florida, is 6th day    M arch,2020.
                                                                            #m
                                                 A M ES LA         N CE K IN G     ,
                                                 > 1YED STATES DISTRICT J           E
                                                 SOU TH ERN D ISTRICT OF FLO 1D A
cc:   AllC ounselofR ecord      n
      Clerk ofC ourt




                                            13
